Citation Nr: 0033128	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  95-40 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability, as secondary to service-connected lumbosacral 
strain, degenerative disc disease.

2.  Entitlement to service connection for a right hip 
disability, as secondary to service-connected lumbosacral 
strain, degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January and February 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  The Board remanded this 
case to the RO for additional development in November 1997 
and in April 1999.  The RO, having complied with the remand 
instructions, returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no competent medical evidence of a bilateral leg 
disability that was caused or aggravated by the service-
connected lumbosacral strain, degenerative disc disease.

3.  There is no competent medical evidence of a right hip 
disability that was caused or aggravated by the service-
connected lumbosacral strain, degenerative disc disease.



CONCLUSIONS OF LAW

1.  A bilateral leg disability was not caused or aggravated 
by the service-connected lumbosacral strain, degenerative 
disc disease.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  A right hip disability was not caused or aggravated by 
the service-connected lumbosacral strain, degenerative disc 
disease.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran believes that his service-connected low back 
disability caused the development of right hip and bilateral 
leg disabilities.  A veteran may be granted service 
connection for injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or condition. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  Service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered part of the original condition.  38 
C.F.R. § 3.310(a) (2000).

In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 (West 1991), refers to impairment of earning capacity, 
and such definition mandates that any additional impairment 
of earning capacity resulting from a service-connected 
disability, regardless whether the additional impairment is 
itself a separate disease or injury caused by the service-
connected disability, shall be compensated.  Allen v. Brown, 
7 Vet. App. 439, 448-49 (1995).

Before addressing the veteran's claims, the Board notes that, 
on November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 38 
U.S.C. §§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

The Board has reviewed the veteran's claim in light of the 
new Act, and concludes that the RO did not fully comply with 
the new notification requirements at the time the veteran's 
claim was filed.  Specifically, the veteran and his 
representative were not explicitly advised at the time the 
claims were received of any additional evidence required to 
substantiate the claims, and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.  However, a substantial body of medical 
evidence was developed with respect to the veteran's claims, 
and the RO's statements and supplemental statements of the 
case clarified what evidence would be required to establish 
entitlement to service connection.  The veteran and his 
representative responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); VA. O.G.C. Prec. 16-92, para. 
16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  This obligation was 
satisfied by VA compensation examinations performed in 
October 1994, February 1996, February 1998, August 1999, and 
October 1999, which are described below.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

In relation to the present appeal, a June 1979 VA examination 
reported that the veteran walked with a normal gait.  He 
could perform heel and toe walking, and reflexes and 
sensation of the lower extremities were intact.  Likewise, a 
July 1981 VA examination made no findings of abnormality of 
the legs or right hip.

VA outpatient records from July 1994 show that the veteran 
complained of pain of the right buttocks radiating down the 
leg to the ankle, numbness of the leg, and pain in the right 
hip.  He was assessed with spondylolysis and degenerative 
joint disease of the lumbar spine.  In October 1994, the 
veteran complained of pain of the right hip and legs.  He 
stated that his back pain traveled down the backs of his 
legs.  No clinical findings were made but an x-ray of the 
right hip found mild degenerative changes.

During a VA examination in October 1994, the veteran stated 
that his back pain radiated into the right buttock, the 
anterolateral thigh, lateral leg, and lateral portion of the 
foot.  He had occasional electric shock pain and some 
weakness of the right leg.  Physical examination of the lower 
extremities found no atrophy, with normal reflexes and muscle 
strength.  The right hip exhibited no evidence of fixed 
flexion contracture.  An x-ray of the right hip revealed mild 
early degenerative changes with small spurs.  The veteran was 
diagnosed with chronic low back pain secondary to 
degenerative disc disease and degenerative joint disease of 
the right hip.  The examiner commented that there was no 
specific way to connect the early degenerative changes in the 
right hip to the low back.  He stated that the discomfort in 
the thigh and the lateral leg was most likely due to the 
degenerative joint disease rather than the hip, although 
referred pain from the hip could cause groin and thigh pain.

A May 1995 letter from Daniel R. Ripa, M.D., stated that the 
veteran had a unilateral spondylolytic defect on the right at 
L5-S1 and degenerative changes of lumbar discs L3-4, L4-5, 
and L5-S1.  He believed that the referred pain in the right 
leg was related to the low back condition and was most likely 
the result of the spondylitic defect.  Dr. Ripa's treatment 
records show that the veteran was initially assessed with 
chronic back pain with a component of spondylolysis in 
September 1991.  Thereafter, the veteran was seen several 
times in 1995 with complaints of low back and right leg pain.

A physical evaluation performed in February 1995 found pain 
radiating down the right anterior thigh and lateral right 
calf.  There was diminished sensation to pinprick along the 
right lateral cast, suggestive of an L-5 pattern.  The 
impression was spondylolysis L-5 bilateral with minimal grade 
I spondylolisthesis, mechanical low back pain, and bilateral 
lumbar nerve root irritation with right L-5 radicular 
symptoms.  Dr. Ripa believed that a CT scan performed in July 
1995 showed that the main problem was the compression of the 
L5 nerve root on the right. 

During a VA examination in February 1996, the veteran 
reported pain in the right calf and a burning sensation in 
the low back.  He stated that being on his feet at work 
caused constant pain in the right leg from the buttocks to 
the foot, as well as low back pain.  The right leg was tender 
and gave out.  Physical examination found pain with movement 
of the low back and with straight leg raising, and weakness 
of the right foot.  The veteran was diagnosed with sciatica 
on the right, probably secondary to nerve impingement, L5-S1, 
and plantar and dorsiflexion weakness of the right foot 
secondary to sciatica involvement.

In August 1996, Brent Keenportz, M.D., provided a summary of 
his treatment notes from September 1995 through February 
1996.  At the initial visit, the veteran complained of sharp 
right leg pain.  A positive straight leg test and edematous 
in the right lower extremity were observed.  The veteran was 
assessed with low back pain, chronic right thigh contusion, 
and right leg pain.  The veteran continued to have sciatica 
but showed improvement until February 1996, when he had 
another flare-up.

The veteran appeared at a personal hearing before the RO in 
August 1996.  He testified that his back should be rated as 
intervertebral disc syndrome.  He stated that the pain of the 
lower extremities was directly related to the back and should 
be considered part of the service-connected disability.  He 
always had pain radiating into the legs when he walked.  He 
also had tingling of the right foot and leg.  His leg felt 
weak, as though he was going to lose his balance.  He 
believed that his right hip disability may be due to favoring 
one leg.

Letters from Dr. Ripa dated March and December 1997 stated 
that he had examined the veteran on several occasions and 
that, based upon a reasonable degree of medical certainty, 
the L-5 spondylolytic defect of the lumbar spine and the 
associated lumbar disc protrusion at that level created the 
radiating right leg pain in the fifth lumbar nerve pattern, 
commonly referred to as sciatica.  He also stated that the 
veteran did not have any inherent pathology of the right hip, 
but rather suffered pain as a result of the low back 
condition.  Associated treatment records from March to 
December 1997 show that the veteran was assessed with 
degenerative lumbar disc disease L-5 spondylolysis, right L-3 
radiculopathy, and small central disc protrusion L3-4.

A VA fee basis compensation examination performed in February 
1998 described the veteran's current complaint as right low 
back pain that radiated down the leg.  He also had some right 
hip pain and a burning sensation of the low back and the 
right foot.  Physical examination found stocking glove 
sensory loss in the lower extremities and limited, painful 
motion of the lumbar spine.  The examiner's impression was 
degenerative joint disease.  The examiner reviewed medical 
records but apparently did not review the recent private 
physicians' records or the MRI or CT scan findings.  She 
opined that the veteran had several strains to the lumbar 
region and believed that the increased manifestations of the 
nonservice-connected right hip and bilateral legs were due to 
the veteran's postal service work, and not necessarily to the 
lumbosacral strain.  An associated x-ray of the lumbosacral 
spine showed degenerative disc disease at the L5-S1 level and 
lesser changes at L3-L4.

During an August 1999 VA fee basis examination, the veteran 
complained of bilateral leg pain, worse on the right.  He did 
not have a lot of back pain.  He currently worked at the post 
office and spent his free time walking and weight lifting.  
The veteran was diagnosed with right tensor fascia lata 
syndrome and degenerative joint disease.  The examiner stated 
that she found no evidence of a right hip disability.  She 
stated that the veteran's problems with the lower extremities 
could perhaps be related to his employment and that it was 
difficult to state with certainty that it was all related to 
the low back.  The same examiner again evaluated the veteran 
in October 1999.  At that time, he was diagnosed with right 
tensor fascia lata syndrome, degenerative joint disease, and 
stocking glove sensory loss.  The examiner stated that she 
did not believe that the right hip complaints, including the 
tensor fascia lata, were caused by the low back condition.  
She also noted that the veteran had decreased sensation 
distally in both legs, although reflexes and strength were 
normal.  In December 1999, the examiner clarified that the 
low back did not aggravate the right hip.  She stated that to 
determine whether the veteran had peripheral neuropathy or 
radiculopathy of the lower extremities, diagnostic testing 
must be done.

In February 2000, Dr. Ripa stated that the veteran had L5 
spondylolysis, with disc herniation at L5-S1 on the right, a 
central bulge at L3-4, and some bulging at L4-5.  He opined 
that the symptoms of the veteran's back created bilateral leg 
pain, worse on the right.  During a VA examination of the 
veteran's service-connected low back disability conducted in 
June 2000, the examiner stated that, given the history of 
back injury, the MRI findings, the current physical 
examination, and the subjective complaints, the bilateral 
lower extremity problem could be caused by or could come from 
the low back condition.  The Board notes that it does not 
appear that the RO considered these two records on remand; 
however, the Board finds that such evidence essentially 
duplicates the opinions and findings contained in VA and 
private medical evidence already of record and that no useful 
purpose would be served by another remand to the RO.  See 
38 C.F.R. § 19.37 (2000).

Based upon the aforementioned findings, the Board finds that 
the preponderance of the evidence is against a grant of 
service connection for a bilateral leg disability as 
secondary to the service-connected lumbosacral strain, 
degenerative disc disease.  The medical evidence clearly 
shows that the leg pain suffered by the veteran is not a 
distinct disability, but rather, is integral to the low back 
disability.  The veteran has consistently characterized the 
pain as radiating in nature.  The medical opinions of record, 
including VA and private physicians, have described the leg 
pain as sciatica.  Dr. Ripa repeatedly stated that the leg 
pain is due to spondylolysis and the compression of the L-5 
nerve root.

The Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology, as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14 
(2000).  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
In addition, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999)

The Board observes that the veteran has been assigned a 20 
percent evaluation for degenerative disc disease, to include 
radiating leg pain, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2000).  This Diagnostic Code contemplates 
symptomatology compatible with sciatic neuropathy.  If the 
veteran believes that the assigned evaluation does not 
provide adequate compensation for his current symptoms, 
including radiating leg pain, then he may file a claim for an 
increased evaluation at any time.

As to the veteran's claim for service connection for a right 
hip disability as secondary to service-connected lumbosacral 
strain, degenerative disc disease, the Board finds that this 
claim must also fail.  The record contains radiologic 
evidence that the veteran suffers from degenerative joint 
disease of the right hip; however there is no medical 
evidence relating this condition to the low back disability.  
VA examiners determined that the veteran's right hip 
disability was not related to, or aggravated by, his service-
connected low back disability.  Dr. Ripa believed that the 
veteran had no pathology of the right hip, but rather, had 
pain in that area due to the low back disability.

Accordingly, the Board can find no basis under which to grant 
service connection for a right hip disability.  While the 
Board is aware that the veteran believes that his low back 
aggravates his right hip, no competent medical opinion has 
related the degenerative joint disease of the right hip to 
the low back disability.  The Board also recognizes that, as 
Dr. Ripa believed, the veteran may experience pain of the 
right hip as part of the sciatica from his low back 
disability.  However, as aforementioned, the radiating pain 
is integral to the low back disability and may not be rated 
separately.  Therefore, the veteran's claim must be denied.



ORDER

Service connection for a right hip disability, as secondary 
to service-connected lumbosacral strain, degenerative disc 
disease, is denied.

Service connection for a bilateral leg disability, as 
secondary to service-connected lumbosacral strain, 
degenerative disc disease, is denied.




		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

